AO 83 (12/85) Summons in a Criminal Case




                                              UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF GEORGIA


  UNITED STATES OF AMERICA,                                                  SUMMONS IN A CRDMINAL CASE
               vs.


  JOHN LEE                                                                              CASE NO. U9-CR-395
  188 Industrial Drive, Suite 403
 Elmhurst, IL 60126

             YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place,
date and time set forth below.


PLACE: U.S. Courtfaouse
           Richard B. Russell Building
           Room 2008
           75 Ted Turner Drive, SW
           Atlanta, Georgia 30303-3309

BEFORE: Honorable Janet P. King
           United States Magistrate Judge

DATE AND November 21,2019
TBCE: 9:30 a.m.



To answer a(n)
S Indictment                      D Inforaaation   D Complaint     D Violation Notice      D Probation Violation Petition


Charging you with a violation of Title 18, United States Code, Section(s) 1623 and 18 USC § 1503

Brief description of the offense: Perjury and Obstruction of Justice

AUSA: Nathan Kitchens

Counsel for Defendant:


PLEASE CONTACT PRETMAL SERVICES IMMEDIATELY UPON RECEIPT OF TfflS SUMMONS.
OFFICE HOURS ARE FROM 8:30 AM TO 5:00 PM, MONDAY THROUGH FRTOAY.
TELEPHONE (404) 215-1900.

October 24, 2019
                                                                     JAMES N.-HATTE^-
                                                                     CLERK OF COURT


                                                                 By: Amanda Zarkowsky
                                                                      Deputy Clerk
